Citation Nr: 0314525	
Decision Date: 07/02/03    Archive Date: 07/10/03

DOCKET NO.  98-01 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to benefits under 38 U.S.C.A. § 1151 for 
residuals of a spinal cord injury with loss of use of both 
lower extremities, a neurogenic bladder, bowel incontinence, 
and impotence, claimed as due to an attempted spinal 
anesthesia.


REPRESENTATION

Veteran represented by: 	Eric C. Conn, Attorney


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

K. Parakkal, Counsel


INTRODUCTION

The veteran had active duty service from March 1955 to 
January 1960 and from March 1961 to December 1966.  

By a February 1997 RO decision, the veteran's claim for 
benefits under 38 U.S.C.A. § 1151 was denied.  He appealed 
this decision to the Board of Veterans' Appeals (Board).  In 
May 2000, the Board denied the veteran's claim.  By an August 
2001 Order, the U.S. Court of Appeals for Veterans Claims 
(Court), in part, vacated that portion of the Board's 
decision that denied the claim for benefits under 38 U.S.C.A. 
§ 1151 and remanded the matter for readjudication.  In June 
2002 and March 2003, the Board directed that evidentiary 
development be completed on the claim.  67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) (38 C.F.R. § 19.9(a)(2)).  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West Supp. 2001)) became law.  This 
law redefined the obligations of VA with respect to the duty 
to assist and included an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  This law also eliminated the 
concept of a well-grounded claim and superseded the decision 
of the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA could not assist 
in the development of a claim that was not well grounded.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, § 7(a), 114 Stat. at 2099-2100; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

There is no indication that the veteran has ever been 
provided with a VCAA letter that is specific to his claim.  
He has never been notified of the information and evidence 
necessary to substantiate his particular claim for VA 
benefits.  He has not been informed what the evidence needs 
to show in order to prevail in his claim, and what is the 
best type of evidence to submit to show these things.  In 
addition, he has never been notified regarding what evidence 
it is his responsibility to submit, and what evidence will be 
obtained on his behalf by VA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Finally, he must be afforded an 
opportunity to submit this evidence.  Therefore, the Board 
finds it would be potentially prejudicial to the veteran if 
the Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOGCPREC 16-
92.  Therefore, for these reasons, a remand is required.

Further, as noted above, in June 2002 and March 2003, the 
Board directed that evidentiary development be completed on 
the veteran's claims including having the veteran examined 
and an opinion regarding etiology rendered.  Indeed, this 
action has been accomplished and related evidence has not yet 
been considered by the RO and the veteran has not waived 
initial RO consideration of this evidence; as such, the case 
must now be remanded.  38 C.F.R. § 20.1304; Disabled American 
Veterans, et al. v. Secretary of Veterans Affairs, Nos. 02-
7304, 02-7305, 02-7316, slip op. at __(Fed. Cir. 2003).

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  A specific VCAA letter must 
be issued.

2.  The veteran is informed that if he 
has relevant evidence, he must submit 
it.

  3.  If upon completion of the above 
action the claim remains denied, the 
case should be returned after 
compliance with requisite appellate 
procedures.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


